 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection at this time would only result in a frustration of thesettlement agreement.Accordingly, we shall dismiss the petition."[The Board dismissed the petition.]s In view of the dismissal of the petition,we do not reach or resolve the votingeligibility of certain employees which was in dispute.Detroit Processing Terminal Division,Nor-Cote, Inc.'andTruckDrivers,Warehousemen and Helpers,Local Union No. 299,affiliated with International Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America,Ind.,2 Petitioner.Case No. 7-IBC-6508.March 8, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Jack G.Handler.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter,thePetitioner and the Intervenor filed briefs with the RegionalDirector, and the Intervenor filed a brief with the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.33.No question affecting commerce exists concerning the repre-sentation of certain employees of the Employer within the mean-ing of Section 9(c) (1) and Section 2(6) and (7) of the Act, forthe following reasons :The Employer operates a metal treating plant at Warren, Michi-gan, where the employees are represented by a union which is nota party to these proceedings. In June 1964 the Employer acquireda foundry building in Detroit, fronting on the Detroit River,with the intention of converting it into a marine terminal andwarehousing facility.Approximately 22 men were hired in labor-1The Employer's name appears as amended at the hearing2 The Petitioner's name appears as amendedat the hearing$ Local46 of the Industrial Union of Marine and Shipbuilding Workers of America,AFL-CIO,intervened on the basis of its contractual interest in the unit.151 NLRB No. 54. DETROITPROCESS. TERMINAL DIV., NOR-COTE, INC.469ing classificationsto work on the building and adjacent dock. TheEmployer plans to complete outfitting the Detroit property for useas a shipping and warehouse terminal by April 15, the beginningof the 1965 shippingseason.These plans, however, are to someextent contingent upon the Employer obtaining an adjoining parcelof property from the city of Detroit. If it obtains the additionalproperty, the Employer plans to use the Detroit site exclusivelyas a marineterminal with facilities for unloading three ships ata time. If, however, it does not succeed in obtaining the adjoiningproperty, the Employer may operate a one-ship terminal andexpand its metal treating operations to the Detroit property.In August 1964 the Employer recognized the Intervenor andentered into a contract covering its Detroit employees. In Septem-ber 1964 the Petitioner filed its petition for a unit of the Employer'sproduction and maintenance employees.At the time of the hear-ing,November 24, 1964, the Employer still had approximately 22employees there.The Intervenor asserts that its contract is a bar to the petition.The Petitioner contends that the contract is not a bar because thenumber of employees at work in August 1964 was not representative,nor asubstantial segment, of the employees who will eventuallybe working at the marine terminal and warehouse .4We do not passon this contentionfor, asdiscussed below, other grounds existfor dismissing the petition.The Petitioner does not seek an election among the 20 or soemployees presently employed,sinceitagrees with the Intervenorthat there is not yet a representative number of employees inpermanent job classifications at the Detroit facility.Instead, thePetitionerwould have the Board hold its petition in abeyance,as wehave done in a number of cases, and direct an election whenthere is arepresentative and substantial employee complement,subject to an adequate showing of interest among the employeesthen employed.-5At the hearing, the Intervenor moved todismissthe petition as premature.As a partical matter, the difference between holding the petitionin abeyance, as suggested by the Petitioner, and its immediatedismissal,is that under the former procedure a second hearingwould not have to be held. The procedure suggested by the Peti-tioner is suitable when the nature and composition of the unit issufficiently known even before a representative and substantial com-plement of employees is hired, so that all relevant issues affectingthe unit may be resolved in advance.However, such a procedure6 Cf.General Extrusion Company, Inc., etc.,121NLRB 1165.S Seee.g.J. if.Simplot Co.,Food Processing Division, Heyburn Operations,130 NLRB272;Gordon B. Irvine,124 NLRB 217;Armstrong Cork Company,115 NLRB 1578. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot suitable where, as here, the future scope and compositionof the unit is in substantial doubt, making it impossible to resolveunit questions now, and giving rise to the danger of prejudiceto other parties who may have an interest therein. In the instantcase,we do not know what types of employees will be employedand what the nature of their skills and duties will be.°Accordingly,we shall grant the Intervenor's motion to dismiss the petition aspremature.7[The Board dismissed the petition without prejudice to the filingof a new petition at a time when a representative and substantialcomplement of employees exists at the Detroit facility.]SeeArmstrong Cork Cempnay, supra,at 1580.7S * G.Adams Company,107 NLRB 348;Cramet, Inc.,112 NLRB 975;The LindsayWire Weaving Company,116 NLRB 456;Slater System Maryland, Inc.,134 NLRB 865.Huttig Sash and Door CompanyandLocal Union 1469,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 11-CA-1456.March 9, 1965DECISION AND ORDEROn December 7, 1964, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer's Decision, the exceptions, brief, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-151 NLRB No. 56.